ON MOTIONS FOR REHEARING.
Mr. Justice Hart
delivered the opinion of the Court.
Petitioner contends in his motion for rehearing that instead of remanding the cause to the District Court we should remand it to the Court of Civil Appeals so that the Court of Civil Appeals can pass upon the sufficiency of the evidence to sustain the finding of the jury, in response to Special Issue No. 6, in substance that the petitioner would have made an actual tender of the consideration required by the agreement except for the repudiation of the agreement by Mrs. Oliver. We have concluded that the petitioner’s motion should be granted.
The opinion of the majority of the Court of Civil Appeals discloses that that court held the answer of the jury to Special Issue No. 6 to be immaterial. The first reason for this holding was that the petitioner failed to show that he was ready and able to perform his part of the agreement, since the evidence did not disclose that the petitioner had binding commitments from third parties to lend him enough money to enable him to tender the consideration for the reconveyance of the property. The second reason for the court’s holding was that the petitioner had failed to show that he was willing to perform the contract according to its terms, since he testified and all of the evidence showed that he was claiming the profits from the conduct of the cattle business by Mrs. Oliver from the time the property had been conveyed to her.
In our original opinion we expressly declined to uphold the first ground for the Court of Civil Appeals’ conclusion, because we were of the opinion that it was not necessary for the petitioner to show binding commitments for loans in view of Mrs. Oliver’s repudiation of her agreement. In connection with this holding, we stated our opinion that even when certain hearsay *84evidence is disregarded, there is some evidence in the record to sustain the finding of the jury. Although we did not discuss the second ground for the Court of Civil Appeals’ conclusion, it was implicit in our decision that this ground also was not sustained. However, since all parties have discussed this question in their motions for rehearing, we will state our views on it briefly.
The record discloses that Mrs. Oliver’s concern was with the repayment of loans she had made to the petitioner and that the purpose of the conveyance of the property to her was to make sure that she would be protected. Her letter, written at the time of the conveyance to her, shows that all that she required of petitioner in order to obtain a reconveyance of the property during the period of the option was the repayment of the loans and expenses, plus six per cent interest. We think that petitioner was correct in his position that if these sums were tendered, then Mrs. Oliver would be required to reconvey all of the property, or account for the proceeds of any of the property which had been sold in the meantime. If any sale had resulted in a profit above expenses, we think Mrs. Oliver would be required to account for all the proceeds of the sale, including any profit. Likewise, the petitioner would be entitled to a reconveyance regardless of whether the property in the meantime had increased in value. We also think that the petitioner would be entitled to receive the natural increase of the cattle. See First Nat. Bank v. Western Mortgage & Inv. Co., 86 Texas 636, 26 S. W. 488. The cited case involved a chattel mortgage, and it is true that Mrs. Oliver in the present case was not a mortgagee, since petitioner was under no obligation to pay her the sums specified in her letter unless he took advantage of the option therein granted. Nevertheless, we think that the cited case furnishes a persuasive analogy, because the letter of Mrs. Oliver shows her intention to allow the petitioner to regain title to the property during the option period by repaying the loans and reimbursing her for any expenses, plus interest. We therefore think that petitioner did not negative his willingness to perform his obligation when he insisted on receiving any accrued profits and the increase of the cattle.
Since the Court of Civil Appeals did not regard the answer of the jury to Special Issue No. 6 as material, we think upon reconsideration that it is evident that the Court of Civil Appeals did not pass upon the sufficiency of the evidence to show that petitioner would have been ready and able to tender the consideration for the reconveyance but for the repudiation of the agreement by Mrs. Oliver. The Court of Civil Appeals’ *85decision was governed not by its view of the sufficiency of the evidence but by its views of the legal burdens resting on the petitioner, which views we have held to be erroneous in the respects we have indicated. We therefore have concluded that the proper order to be entered is to remand the case to the Court of Civil Appeals for its consideration of the question of the sufficiency of the evidence, in the light of our holdings on the legal questions discussed. Rule 503, Texas Rules of Civil Procedure; Henry v. Kirby Lumber Co., 110 Texas 218, 218 S. W. 363.
The respondents have filed a motion for rehearing which has been carefully considered. However, we think that our original opinion has correctly disposed of the questions raised in this motion. The respondents’ motion for rehearing is therefore overruled. The petitioner’s motion for rehearing is granted, the judgment heretofore entered is set aside in so far as it remands the cause to the District Court for a new trial, and the cause is remanded to the Court of Civil Appeals for further consideration in conformity with this and the original opinon of this Court.
Opinion delivered April 13, 1949.